265 U.S. 569
44 S.Ct. 458
68 L.Ed. 1184
STANDARD OIL COMPANY OF NEW JERSEY, petitioner,v.SOUTHERN PACIFIC COMPANY.
No. 607.
Supreme Court of the United States
May 5, 1924

The motion for leave to take additional testimony is granted, such testimony to be taken, however, in accordance with rule 12, paragraph 2, of the rules of this court, to be limited to the subject matter specified in the motion, and to be upon interrogatories presented and served upon the opposite party by the petitioner on or before the 1st day of June next, and upon cross-interrogatories to be filed on or before the 20the day of June next. The commission with the interrogatories for the taking of said testimony shall issue to the clerk of the Circuit Court of Appeals for the Second Circuit, and the interrogatories and the evidence taken shall be forwarded to this court on or before the 1st day of September next. The costs of the commission, when incurred, shall be paid by the betitioner.
Messrs. W. H. McGrann and John M. Woolsey, both of New York City, for petitioner.


1
Messrs. D. Roger Englar and T. Catesby Jones, both of New York City, for respondent.